Citation Nr: 1103521	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as a result of herbicide 
exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as a result of herbicide 
exposure.

3.  Entitlement to service connection for peripheral artery 
disease of the right lower extremity, to include as a result of 
herbicide exposure or as secondary to inguinal hernia.

4.  Entitlement to service connection for peripheral artery 
disease of the left lower extremity, to include as a result of 
herbicide exposure or as secondary to inguinal hernia.

5.  Entitlement to service connection for hernia, claimed as 
abdominal edema.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the claims on appeal.

In his substantive appeal dated in January 2009, the 
Veteran raised a claim of entitlement to service 
connection for a spine disability, specifically for 
arthritis, discopathy, and spondylosis.  This claim is not 
on appeal to the Board as it has never been considered by 
the RO.  Therefore, it is REFERRED to the RO for proper 
development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral lower extremity peripheral neuropathy, bilateral lower 
extremity peripheral artery disease, and bilateral inguinal 
hernia disabilities.  The Veteran claims that he has bilateral 
lower extremity peripheral neuropathy and peripheral artery 
disease as a result of his in-service exposure to herbicides in 
Vietnam.  An October 2010 statement from the Veteran's 
representative also indicated that any current lower extremity 
vascular disorder could be related to his bilateral inguinal 
hernias and their repair.  Finally, the Veteran asserts that his 
bilateral inguinal hernias were caused by heavy lifting while in 
the military.  After a thorough review of the Veteran's claims 
file, the Board has determined that additional development is 
necessary prior to the adjudication of these claims.

Initially, the Board notes the Veteran's service treatment 
records are wholly silent for complaints, treatment, or diagnoses 
of inguinal hernia, peripheral artery disease, or peripheral 
neuropathy.  In the Veteran's Report of Medical History in 
September 1968, completed shortly before separation, he indicated 
he had no history of rupture or hernia, cramps in the legs, 
neuritis or other symptom associated with the above and stated 
that he was in good health.  A contemporaneous medical 
examination was normal.  At actual separation, the Veteran 
indicated that there had been no change in his medical condition 
since the September 1968 examination.

That said, the Board notes that if a veteran was exposed to a 
herbicide agent during active military, naval, or air service, 
certain diseases shall be service connected if the requirements 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2010).  Such diseases include, among others, 
acute and subacute peripheral neuropathy, but do not include 
inguinal hernias or peripheral artery disease.  Id.  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id at Note 2.  In this case, the Board notes that the 
Veteran's peripheral neuropathy is not acute or subacute as it 
did not begin within weeks or months of herbicide exposure and 
resolve within two years.  Indeed, the Veteran's peripheral 
neuropathy symptoms began at some point after service and have 
not resolved to date.

After service, there is no medical evidence of any symptomatology 
associated with any of the above disorders for multiple decades.  
However, the Veteran has stated that his bilateral inguinal 
hernias, bilateral lower extremity peripheral neuropathy, and any 
current bilateral lower extremity vascular problems are related 
to his military service.  In that regard, the Board notes that 
the Veteran served as a medic during his military service and his 
non-military occupation was a chiropractor.  As such, the Veteran 
has some level of medical training and expertise on which to base 
his opinions.  That said, the Veteran has provided no basis or 
rationale for his opinions as to etiology, especially in light of 
the denial of a history of associated symptomatology at 
separation from service.  Given the foregoing, the Board finds 
that a VA examination is warranted to clarify the nature and 
etiology of the claimed disabilities.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all applicable VA medical 
facilities from January 2009 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

2.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for appropriate VA examination(s) for his 
claimed bilateral inguinal hernias, bilateral 
lower extremity peripheral neuropathy, and 
bilateral lower extremity peripheral artery 
disease.  The claims file should be provided 
to the appropriate examiner(s) for review, 
and the examiner should note that it has been 
reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiner should 
offer an opinion as to the most likely source 
of the Veteran's complaints, to include 
offering an opinion as to whether any 
diagnosed bilateral inguinal hernias, 
bilateral lower extremity peripheral 
neuropathy, and bilateral lower extremity 
peripheral artery disease (or other lower 
extremity vascular disease) had their onset 
during military service or are otherwise 
related to service, to include as due to 
exposure to herbicides with respect to any 
lower extremity peripheral neuropathy or 
vascular disability or due to the Veteran's 
bilateral inguinal hernias with respect to 
any current lower extremity vascular 
disorder.    
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

3.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



